                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION

 JOVONE ROMAN,                                         CV 19-52-BLG-SPW-TJC

                       Plaintiff,                      ORDER EXTENDING TIME

 vs.

 ANDREW SAUL, Commissioner of
 Social Security Administration,

                       Defendant.


       On October 4, 2019, the Court granted Plaintiff’s motion for extension of

time to file an opening brief. (Doc. 20.) Plaintiff’s brief was due on November 6,

2019, but to date no brief has been filed. It has come to the Court’s attention,

however, that Plaintiff may not have been served with the Court’s order.

       Accordingly, IT IS HEREBY ORDERED that Plaintiff shall have until

December 16, 2019 to file her opening brief. Defendant’s response brief must be

filed within thirty (30) days after Plaintiff’s brief. Plaintiff’s reply brief, if any,

must be filed within fourteen (14) days after Defendant’s response brief is filed.

       IT IS FURTHER ORDERED that the Clerk shall mail a copy of this order to

Plaintiff at:

///

///
                 Jovone Roman
                 3536 Monad Road Apt. 9
                 Billings, MT 59102

DATED this 14th day of November, 2019.

                                  _______________________________
                                  TIMOTHY J. CAVAN
                                  United States Magistrate Judge
